Citation Nr: 1116723	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative changes of the lumbar spine. 

4.  Entitlement to service connection for multiple myeloma, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in December 2008, and the RO issued a statement of the case dated in July 2009.  The Veteran submitted a substantive appeal dated in August 2009.  

In a February 2010 statement, the Veteran's representative indicated that the Veteran has posttraumatic stress disorder (PTSD) that causes unemployability.  The Veteran's claims file does not indicate that the Veteran has made a claim for entitlement to service connection for PTSD or individual unemployability.  The RO should therefore contact the Veteran and inquire whether he would like to file a claim for PTSD or individual unemployability.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In addition, the Board notes that the Veteran has been indicated to have coronary artery disease in a treatment note dated in February 2007.  As the Veteran has had service in the Republic of Vietnam, and in light of the recent addition of ischemic heart disease to the presumptive diseases under 38 C.F.R. § 3.309(e), this matter is also referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during service and is therefore presumed to have been exposed to herbicides, including Agent Orange.

2.  The preponderance of the evidence does not indicate that the Veteran has multiple myeloma or that the Veteran's various skin disorders, to include basal cell cancer, malignant melanoma, and actinic and seborrheic keratoses, are related to service or to any incident of service origin to include exposure to Agent Orange.

3.  The preponderance of the evidence does not show that a low back disability, to include mechanical low back syndrome, is related to service or to any incident of service origin.


CONCLUSIONS OF LAW

1.  Multiple myeloma and various skin disorders, to include basal cell cancer, malignant melanoma, and actinic and seborrheic keratoses, were not incurred in or aggravated by active service, nor may such disorders be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A low back disability, to include mechanical low back syndrome, was not incurred in or aggravated by active service, nor may such disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January and August 2008, and February 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August 2008 letter specifically addressed the particular evidentiary requirements for Agent Orange claims.  Overall, these letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

Furthermore, all VCAA notice letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination in connection with his back claim.  This examination is fully adequate and was performed by competent VA medical personnel, as discussed in detail below.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his multiple myeloma claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83. 

In this case, the Board finds that a VA examination for the myeloma / skin issue is not necessary.  As the Board will discuss below, the probative evidence contained in the Veteran's claims file does not indicate that the Veteran has been diagnosed with multiple myeloma or that his diagnosed skin disorders, including basal cell cancer, malignant melanoma, and actinic and seborrheic keratoses, are related to his service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of such claim.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  There is no credible evidence of continuity of symptoms for his skin problems.  The record is complete and the case is ready for review.

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis and cancer, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service-connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, as of August 2010, three additional conditions were added to the diseases afforded presumptive service connection based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era: ischemic heart disease, Parkinson's disease, and B cell leukemia.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has a low back disability and multiple myeloma that are related to his military service, to include exposure to Agent Orange in service.  

First, the Board notes that the record in this case indicates that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange in service.  In addition, multiple myeloma is one of the conditions listed above that warrants presumptive service connection based on exposure to Agent Orange under 38 C.F.R. § 3.309(e).  As noted below, however, the Veteran's medical records do not indicate that the Veteran has a current diagnosis of multiple myeloma, and the Veteran's diagnosed skin disorders, including basal cell cancer, malignant melanoma, and actinic and seborrheic keratoses, are not on the list of diseases associated with herbicide exposure for purposes of the presumption, specifically  - chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  In fact, VA has also specifically determined that skin cancers (melanoma, basal, and squamous cell) are not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).  Therefore, presumptive service connection for multiple myeloma or the Veteran's diagnosed skin conditions due to herbicide exposure is not available in this case.  

With respect to direct service connection, the Veteran's service treatment records reveal that the Veteran was seen after a motor vehicle accident in November 1964 and assessed with a cerebral concussion.  A November 1964 treatment note indicated injured back.  He was noted to have mild pain in the right upper neck, but the muscles were noted to be normal.  The impression was post-concussion, patient normal.  In June 1965, the Veteran was seen for pain in the lumbar region of the back.  The impression was r/o muscle strain.  In September 1966, the Veteran was again seen for back pain.  The impression was acute prostatitis.  The Veteran was also noted to have been in a motorcycle accident in September 1981 where he injured his left knee.  A September 1981 X-ray indicated spondylolysis at L5-S1 on the left, but no evidence of spondylolisthesis.  The Veteran's separation examination dated in February 1982 indicated that the Veteran was normal in all respects.

With respect to direct service connection, as to the skin, in December 1967 the Veteran was indicated to have mild acne.  In March 1969, the Veteran was seen for a skin rash.  He was given an impression of contact dermatitis.  The Veteran was also seen in April 1972 for a rash that the physician indicated was likely rosea.  In May 1981, the Veteran was seen for complaints of rash on both feet.  No diagnosis was indicated.  The Veteran's separation examination dated in February 1982 indicated that the Veteran was normal in all respects.

After service, the Veteran has been treated for chronic low back pain beginning in 2003.  In September 2003, the Veteran was noted to have degenerative facet sclerosis at L5-S1 and mild multilevel disc space narrowing and mile end plate spurring.  An April 2004 MRI of the spine revealed disc protrusion at L2-3 midline posterior to the left, posteriorly at L4-5 with lateral extension, mild lateral bulges or protrusions at L3-4, fragmented L5-S1 facet joints consistent with spondylolysis, and degenerative disease at L4-5.  In October 2005, the Veteran was diagnosed with bulging lumbar discs at L4-5 and degenerative joint disease.  In August 2008, the Veteran was indicated to have degenerative changes in the thoracic spine.  These treatment records do not indicate that the Veteran's diagnosed low back condition is related to his military service.  

The Veteran's post-service records also indicate various diagnosed skin disorders.  These records note that the Veteran has been diagnosed and treated for basal cell cancer, malignant melanoma, lentigenes, and actinic and seborrheic keratoses.  These treatment records, however, do not indicate that any of the Veteran's diagnosed skin disorders had their onset in service or as a result of service.  There is also no indication that any of the Veteran's conditions are the result of Agent Orange exposure.  There is no indication that the Veteran has been diagnosed with multiple myeloma.  

In connection with his back claim, the Veteran was afforded a VA examination dated in July 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's service treatment records were discussed including the November 1964 motor vehicle accident and back complaints of related thereto, and an X-ray in 1980 showing spondylolysis at L5-S1.  The Veteran reported a 20 year history of occasional episodes of back discomfort, progressively worsening in the last 5-10 years.  The Veteran indicated that he first presented to his primary care physician with complaints of back pain five years ago.  The Veteran's medical history beginning in 2003 was noted.  The examiner also noted that the Veteran's service separation examination contained no complaints of back problems.  X-rays revealed scattered hypertrophic degenerative changes.  After examination, the Veteran was diagnosed with mechanical low back syndrome.  The examiner stated that "[m]inimal degenerative changes seen radiographically are less than expected taking into account natural aging.  Veteran was seen for acute back spasms on few occasion which all resolved without residuals.  No complaints of back condition on any periodic physical exams during service or on retirement physical examination.  No evidence of chronicity in civilian records over 20 years since discharge.  Current low back complaints are not caused by or related to military service or car accident November, 1964."  In summary, while the Veteran was noted to have complaints in service and was found to have spondylolysis at L5-S1 in September 1981, the July 2008 VA examiner, who examined the Veteran and had his claims file in connection with the report, found that the Veteran's current low back disability is not related to his military service.  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding his claims are outweighed by opinion of the July 2008 VA examiner and by the other evidence of record.  

As to the opinion of the July 2008 VA examiner, in the April 2011 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the examination was inadequate because it was performed by a VA physician's assistant instead of an orthopedist or neurosurgeon.  The Board acknowledges that the physician's assistant who conducted the July 2008 VA examination was not an orthopedist.  But generally, a person need only be a licensed health care practitioner to be considered competent to provide medical evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  That is, VA medical examinations do not need to be conducted by examiners with any particular expertise or specialty in order to comply with the duty to assist; rather, the regulations and case law establish that VA medical examinations need only be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing 38 C.F.R. § 3.159(a)(1)).  The Board may assume a VA medical examiner is competent.  Id.  See also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Neither the Veteran nor his representative has specifically explained why the VA examiner was not competent to perform the required examination and testing, just because he was not a specialist.  Neither the Veteran nor his representative has specifically explained why the medical question of etiology of the Veteran's back problems was unusual or complex in the present case.  In short, there is no probative reason for deeming the examination to be inadequate.  Again, this opinion was thorough, supported by an explanation, and based on an extensive review of the claims folder.  It is thus entitled to significant probative value, and provides strong evidence against the back claim.  

The Board acknowledges that in certain instances a matter under consideration might require a relatively higher level of medical training or expertise for an opinion to constitute competent evidence.  See Black v. Brown, 10 Vet. App. 279, 283-284 (1997).  However, the present case is not one of those instances.  The Federal Circuit recently held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  The Federal Circuit explained that setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Neither the Veteran nor his representative has offered probative reasons why an orthopedist or neurosurgeon specialist is required to determine the etiology of the Veteran's back disorder.     

There is no lay assertion of continuity of symptoms for the low back or skin until the 2008 claim for compensation was filed.  There were no documented complaints related to the back or skin at separation or for many years thereafter.  The July 2008 VA examiner noted no evidence of chronicity in civilian records over 20 years since discharge.  That the Veteran says he had noticeable back and skin problems since service, but that he never contacted VA inquiring about benefits or sought any medical attention until many years after service is not rational or particularly believable.  His lay assertions of continuity are not plausible in the present case.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for a low back disability, multiple myeloma, or the Veteran's diagnosed skin disorders.  In this case, the Veteran's post service treatment records do not indicate a diagnosis of multiple myeloma or that any of the Veteran's diagnosed disorders are related to his military service.  While the Veteran did have complaints related to skin rash in service, there is no indication that any of the Veteran's current conditions are related to such complaints.  And there is no evidence of skin cancer or low back arthritis within one year of discharge.  After service, the first records related to a skin condition date to 2002, twenty years after service.  Finally, there is no evidence that the Veteran's diagnosed skin disorders are related to Agent Orange exposure.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has skin and back disorders that are related to active military service and Agent Orange exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent in certain instances to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the present case is not one of those instances.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the question regarding the relationship between the Veteran's current skin and back disorders and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  And as discussed above, any allegations of continuity of symptoms since service are not credible in the present case.   

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has multiple myeloma, a skin disorder, a back condition that is etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple myeloma and a skin disorder, to include basal cell cancer, malignant melanoma, and actinic and seborrheic keratoses, is denied.

Service connection for a low back disability, to include mechanical low back syndrome, is denied.



REMAND

The Veteran contends that he has hearing loss and tinnitus that are due to service.    

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

The Veteran's service treatment records do not indicate hearing loss or tinnitus in service.  The Veteran's separation examination indicates that the Veteran was normal in all respects.  

In a July 2008 VA examination, the Veteran was found to have tinnitus and bilateral hearing loss for VA purposes.  The Veteran was noted to have been exposed to 18 years of noise in service, including aircraft jet engines and power equipment.  The Veteran reported that tinnitus began many years ago, but that he could not remember a specific onset.  The Veteran did report that he noticed it getting worse in approximately 1985 to the point that it was causing frustration.  The examiner indicated that the Veteran's hearing was within normal limits in service.  In July 2008, the examiner stated that, because the separation physical was not in the record, it would be speculation to find that hearing loss and tinnitus were present at separation.  The examiner also found, however, that hearing loss and tinnitus are each as likely as not related to military noise exposure.  

In an August 2008 addendum, the claims file was noted to have been reviewed and the examiner indicated that hearing loss was within normal limits throughout the Veteran's military service.  Therefore, the examiner stated that hearing loss could not be claimed.  The examiner found that it was not likely that hearing loss was the result of acoustic trauma in the military.  The examiner also found that tinnitus was not documented in the file and therefore the examiner could only speculate as to the etiology of the tinnitus.  

Based on the foregoing, the Board finds that his matter must be remanded and that, upon remand, the Veteran should be afforded an additional VA examination in connection with his claims.  In this regard, the Board finds that the original July 2008 VA examination report and August 2008 addendum appear to contain contradictory opinions.  In addition, the examiner also appears to base the August 2008 nexus opinion with respect to hearing loss only on the lack of hearing loss for VA purposes while in service.  The Court, however has specifically indicated that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Prior to scheduling a VA examination, the RO should contact the Veteran and his representative and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated the Veteran since service for his hearing loss and tinnitus.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since service for hearing loss and tinnitus.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claims.

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an additional VA audiology examination in order to determine whether the Veteran's diagnosed bilateral hearing loss and tinnitus are at least as likely as not related to military noise exposure.  The claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should record a full history with regard to the Veteran's claimed noise exposure, and in particular whether the Veteran noticed hearing loss and tinnitus as a result of acoustic trauma event during service or whether it was gradual over time.  The examiner should provide specific comments as to any relationship between the Veteran's claimed in-service noise exposure and the current hearing loss and tinnitus.  The Board advises that the examiner should not dismiss the Veteran's reported history of in-service acoustic trauma simply because there is no evidence of treatment for hearing loss or tinnitus during service, as well as no hearing loss disability by the standards of 38 C.F.R. § 3.385 during service, as this is not required.  

In so doing, the examiner should opine as to whether the Veteran's current hearing loss and tinnitus, if any, was at least as likely as not (a 50 percent or higher likelihood) incurred during, or was the result of active duty.  All indicated tests and studies should be accomplished and the findings then reported in detail.  In addition, the examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  

3.  Readjudicate the hearing loss and tinnitus issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


